Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 1 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 2 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 3 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 4 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 5 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 6 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 7 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 8 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document     Page 9 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 10 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 11 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 12 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 13 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 14 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 15 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 16 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 17 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 18 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 19 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 20 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 21 of 22
Case 1:19-ap-01074-MT   Doc 44 Filed 02/17/20 Entered 02/17/20 12:26:19   Desc
                        Main Document    Page 22 of 22
